Citation Nr: 1435192	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  09-37 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for neurological residuals of maxillary and mandibular fractures.

3. Entitlement to an initial compensable rating for service-connected occipital scalp laceration.  

4. Entitlement to an initial rating in excess of 10 percent for service-connected generalized anxiety disorder prior to May 19, 2010.

5. Entitlement to a rating in excess of 50 percent for service-connected generalized anxiety disorder beginning on May 19, 2010.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the RO. In his October 2009 Substantive Appeal (VA Form 9), the Veteran requested that he be scheduled for a Board hearing before a Veterans Law Judge (VLJ). In June 2014, the Veteran's representative withdrew the request for a Board hearing. 38 C.F.R. § 20.702(e) (2013). In February 2011, the RO increased the rating for the service-connected generalized anxiety disorder to 50 percent effective on May 19, 2010. The issues as stated on the title page reflect the higher rating assigned for the generalized anxiety disorder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, the last VA treatment document of record is an April 2013 VA physician clinic note (with May 2013 results letter). In a June 2014 statement, the Veteran's representative indicated that the Veteran continues to receive treatment for his disorders at the VA, specifically the VA Medical Center (VAMC) in Martinsburg, West Virginia.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records. 38 C.F.R. § 3.159(c)(2). Remand is required to obtain these outstanding VA records.

Regarding his service-connected occipital scalp laceration, the Veteran complains of multiple tender scars of the scalp. Despite being provided with a VA examination that generally identifies his disability in this regard (February 2008), the Veteran has not been provided with a VA scars examination that specifically addresses the manifestations and severity of his service-connected occipital scalp laceration. Under the circumstances, the Board finds that current VA examination is necessary for the purpose of ascertaining the current severity of this service-connected occipital scalp laceration. 

While a VA examiner provided an opinion adverse to the claim for entitlement to service connection for bilateral hearing loss, the rationale is insufficient for purposes of adjudicating the claim. Specifically, in April 2011, a VA audiologist opined that hearing loss was not caused by or a result of military noise exposure because the Veteran had normal hearing in both ears when he left the military. This opinion does not adequately address the significance of the Veteran's hearing being normal at separation from service. As such, an addendum opinion should be obtained.

The Board notes that in the most recent Supplemental Statement of the Case the claim for service connection for neurological residuals of maxillary and mandibular fractures was discussed as if it was a claim that had previously been finally denied, which is not the case. On remand, this claim should be adjudicated on the merits (rather than determining whether VA has received new and material evidence).  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VAMC and obtain and associate with the paper or virtual claims file all outstanding records of treatment from April 2013 to present, to specifically include records of treatment at the VAMC Martinsburg, West Virginia. 

2. Return the claims file to the examiner who conducted the April 2011 VA audiological examination, if available, to again provide an opinion regarding the following after review of the entire claims file (both the paper file and any electronic portion of the file): 

Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss is related to noise exposure during his military service?  

A complete rationale for all opinions expressed should be provided. If the examiner is again of the opinion that it is not at least as likely as not that the Veteran's hearing loss is related to noise exposure during service as his hearing was normal at separation from service, the examiner is asked to explain the significance of normal hearing at separation in relation to this claim.

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled. If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

3. The RO should have the Veteran scheduled for a VA skin examination to determine the severity of the service-connected occipital scalp laceration. The claims folder must be made available to and reviewed by the examiner. All indicated tests and studies are to be performed. 

The examiner must note whether there is visible or palpable tissue loss, gross deformity or distortion of any features or paired features, or any of the 8 characteristics of disfigurement (found in Note 1, 38 C.F.R. § 4.118, Diagnostic Code 7800). The examiner should also comment on whether there are any unstable or painful scars from the occipital scalp laceration. Color photographs must be associated with the examination report. 

All opinions and conclusions expressed by the examiner must be supported by a complete rationale.

4. After completing these actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. For example, if evidence suggests a worsening of the Veteran's generalized anxiety disorder the AOJ should consider providing him another VA examination.

5. After completing all indicated development, readjudicate the Veteran's claims in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



